 1   SARAH M. STUPPI, CAL. BAR NO. 103041
     LAW OFFICES OF STUPPI & STUPPI
 2   1630 North Main Street #332
     Walnut Creek, CA 94596
 3   Telephone: (415) 786-4365
     Facsimile: (925) 287-8113
 4   Email: Sarah@stuppilaw.com
     Counsel to Debtor, Élan Medical Corporation
 5
     RALPH A. ZAPPALA, SBN 102052
 6   BUSBY & ZAPPALA LLP
     251 Lafayette Circle, Suite 350
 7
     Lafayette, CA 94549
 8   Telephone: (925) 299-9600
     Facsimile: (925) 299-9608
 9   E-mail: RZappala@bzlawllp.com
     Special Counsel to the Debtor, Élan Medical Corporation
10   and Madeline Andrew, M.D. and Paul Kivela, M.D.
11
                                 UNITED STATES DISTRICT COURT
12
                               EASTERN DISTRICT OF CALIFORNIA
13
                                     (SACRAMENTO DIVISION)
14
15    In re:                                         )     District Court Case No. 2:17-cv-02391
                                                     )     MCE CKD (BK)
16    ELAN MEDICAL CORPORATION,                      )
                                                     )     BK. Case No. 17-22713-C-11
17                                                   )
                                                     )     Chapter 11
18             Debtor.                               )
                                                     )     ORDER GRANTING MOTION
19                                                   )     PURSUANT TO BANKRUPTCY RULE
                                                     )     9019 (a) FOR APPROVAL OF
20                                                   )     SETTLEMENT AND COMPROMISE OF
      ELAN MEDICAL CORPORATION,
                                                     )     JAMI COX LITIGATION AND CLAIM
21                                                   )     OBJECTION
               Plaintiff,                            )
22                                                   )
      v.                                             )     (No Hearing Required)
23                                                   )
      JAMI COX,                                      )
24                                                   )
               Defendant.                            )
25                                                   )
                                                     )
26                                                   )
                                                     )
27
28

                                                   1
                                                         ORDER GRANTING MOTION FOR APPROVAL OF
                                                         SETTLEMENT AND COMPROMISE WITH JAMI COX
 1                 The Motion Pursuant to Bankruptcy Rule 9019 (a) for Approval of Settlement and
 2   Compromise of Jami Cox Litigation and Claim Objection (“Compromise Motion”) (Docket No.
 3   18) was timely filed and served on September 6, 2018 by counsel to Elan Medical Corporation
 4   (“Debtor”).
 5                 The Court, having reviewed the Compromise Motion and supporting documents,
 6   and no opposition having been filed, and good cause appearing therefore,
 7                 IT IS HEREBY ORDERED that:
 8                 1.      The Compromise Motion is granted.
 9                 2.      The Debtor is authorized to take such actions as are necessary to perform its
10   obligations under the compromise.
11                 IT IS SO ORDERED.
12   Dated: October 15, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                         ORDER GRANTING MOTION FOR APPROVAL OF
                                                         SETTLEMENT AND COMPROMISE WITH JAMI COX
